Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00589-CV

                           IN THE INTEREST OF M.T., a Child

               From the 365th Judicial District Court, Maverick County, Texas
                          Trial Court No. 17-09-34741-MCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant F.T.

       SIGNED August 19, 2020.


                                              _____________________________
                                              Rebeca C. Martinez, Justice